    Case 1:17-cr-00034-JRH-BKE Document 344 Filed 04/15/20 Page 1 of 2

                                                                FiLED
                                                          U.S.DISTR^T^RT
                                                             AUGUSTA OW.
                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIAp^           j5 pM 2-38
                           AUGUSTA DIVISION


                                                        CLERK
                                                            SO.OlSt(VGA.
UNITED STATES OF AMERICA             *
                                     *


     V.                              *       CR 117-034
                                     *


REALITY LEIGH WINNER                 *




                               ORDER




     On April 10, 2020, Defendant Reality Leigh Winner, through

counsel, filed a motion for release from custody pursuant to 18

U.S.C. § 3582(c)(1)(A)(i).      At present. Defendant seeks to seal

Exhibits 1 and 7 to the motion and those portions of her supporting

brief that reference Exhibits 1 and 7.      To that end. Defendant has

filed a redacted brief on the record.


     Upon consideration, IT IS HEREBY ORDERED that the motion to

seal (doc. 342) is GRANTED.      The Clerk is directed to docket and

seal Exhibits 1 and 7 to the motion for release and to docket and


seal the unredacted version of Defendant's brief in support of her

motion for release.


     Next, Defendant has filed a motion to expedite the briefing

schedule and for an immediate hearing on her motion for release.

The current global pandemic wrought by COVID-19 has affected all

aspects of the judicial system in some capacity.          The Court will
      Case 1:17-cr-00034-JRH-BKE Document 344 Filed 04/15/20 Page 2 of 2



therefore not accelerate the briefing schedule for this matter.

The Government may, but is not required to, submit its response to

the     motion    before    its   fourteen-day    response    time     elapses.

Moreover, a hearing in this matter is not a certainty.               Nothing in

§   3582(c)      requires   a   hearing,   and   Federal   Rule   of   Criminal

Procedure 43(b)(4) does not require the presence of the defendant

in a proceeding to correct or reduce sentence under § 3582(c).

See also United States v. Woods, 327 F. App'x 170, 172 (11^^ Cir.

2009) ("[D]ue process does not mandate a hearing on a § 3582(c)(2)

motion.")     Accordingly, Defendant's motion for expedited briefing

and immediate hearing (doc. 343) is DENIED..

      ORDER ENTERED at Augusta, Georgia, this /5^ day of April,
2020.




                                            J. UMLDM) HALL, CHIEF JUDGE
                                            UNITEiy STATES DISTRICT COURT
                                                  CRN DISTRICT OF GEORGIA
